Citation Nr: 1456732	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran had active service from June 1966 to July 1969, including service in Vietnam during the Tet offensive.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the issue on appeal in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2014 Remand, the Board directed that, after additional development of the record, an updated medical opinion should be obtained.  In particular, the Board directed that the updated medical opinion address the likelihood that depression, diagnosed at the February 2014 VA examination, was incurred in or as a result of the Veteran's service.  

The Board directed that the opinion be accompanied by an appropriately detailed explanation. 

In the February 2014 VA examination reported, the examiner opined that it was less than likely that the diagnosis of depression was related to the Veteran's service because the depression was related to situational issues occurring since the Veteran's military service.  

In an August 2014 addendum, the examiner repeated the opinion provided in the February 2014 VA examination report, word for word, without additional explanation, for a reason that is very unclear. 

The Veteran's representative argues that the August 2014 repetition of the opinion rendered in February 2014 does not satisfy the Board's June 2014 Remand.  

The Board agrees.  

Another Remand is therefore necessary to complete substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also notes the representative's request that the medical opinion obtained during the course of this Remand be provided by a provider who has not previously examined the Veteran.  

Additionally, the Board notes that the Remand directed that records for the Veteran be requested from VA facilities in Sandusky, Lorain, Brecksville, and Wade Park in Ohio and Ann Arbor, Michigan.  The electronic record includes no notation indicating that records were requested from those facilities, to include non-electronic records.  The requests for records not available in an electronic format, and responses thereto, should be documented.  

In this regard, it is requested that both the Veteran and his representative make an effort to obtain these records in order to avoid further delay in the adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records (Marion VAMC records though March 2014 and Dayton VAMC records through July 1, 2014 are associated with the electronic record currently).  

2.  A request for, and a result of, a search for physical, non-electronic records for the Veteran from each of the following VA facilities should be documented in the electronic record:  Sandusky, Lorain, Brecksville, and Wade Park in Ohio and Ann Arbor, Michigan.

The search for and results of an attempt to find an electronic record from each of the facilities listed above should be documented in the electronic file.    

In this regard, it is requested that both the Veteran and his representative make an effort to obtain these records in order to avoid further delay in the adjudication of this case. 

2.  Afford the Veteran an opportunity to identify any private clinical records or non-clinical records that might assist him to substantiate his claim.

3.  The RO should summarize the stressors described by the Veteran, and summarize what is known about the dates, places, and circumstances of the Veteran's service, and, since the Veteran's service treatment and personnel records have not been located, should advise the examiner as to as stressors which may or may not be accepted.  

4.  Afford the Veteran VA psychiatric examination by a provider who has not previously examined the Veteran.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should describe all symptoms that are relevant to assigning a diagnosis(es) of a psychiatric disorder(s) that have been present at any time during the pendency of the claim, i.e., since October 2009, to include hoarding, impaired financial management skills, etc.   Then, the examiner should:

(a)  Assign a diagnosis for each psychiatric disorder present since the Veteran submitted the October 2009 claim, and describe generally the symptoms attributable to each diagnosed disorder.

(b)  If a diagnosis of PTSD is warranted, state whether it is at least as likely as not (50 percent probability or greater), due to the Veteran's service or any incident thereof, to include fear of hostile military or terrorist activity.  Provide an opinion as to the stressor underlying the diagnosis of PTSD, if PTSD is present but not related to the Veteran's service.

(c) For each acquired psychiatric disorder other than PTSD, to specifically include depression (as diagnosed at the February 2014 VA examination), state whether it is at least as likely as not (50 percent probability or greater) that disorder was incurred in service or is due to or the result of any disease, event, or injury during service.  For each disorder which is not related to the Veteran's service, provide a rationale for the finding that the disorder is not related to the Veteran's service. 

A clear rationale consistent with the evidence of record should be provided for each opinion offered.  If the reviewer finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  This is a complex remand.  Upon completion of the above, the AMC should carefully review the medical opinion for adequacy.  Then, the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




